Case 18-18365-pmm   Doc 48    Filed 07/26/19 Entered 07/26/19 11:47:50   Desc Main
                             Document      Page 1 of 5
Case 18-18365-pmm   Doc 48    Filed 07/26/19 Entered 07/26/19 11:47:50   Desc Main
                             Document      Page 2 of 5
Case 18-18365-pmm   Doc 48    Filed 07/26/19 Entered 07/26/19 11:47:50   Desc Main
                             Document      Page 3 of 5
Case 18-18365-pmm   Doc 48    Filed 07/26/19 Entered 07/26/19 11:47:50   Desc Main
                             Document      Page 4 of 5
Case 18-18365-pmm   Doc 48    Filed 07/26/19 Entered 07/26/19 11:47:50   Desc Main
                             Document      Page 5 of 5
